Case: 19-51073     Document: 00515593234         Page: 1     Date Filed: 10/07/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 7, 2020
                                  No. 19-51073
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   David Evan Schanzle,

                                                           Plaintiff—Appellant,

                                       versus

   Susana Haberman; Jonathan P. Gebhart; Michael
   Galdo; Brad Barber; Laurel Vant; Jeff Neff; Mark Lane,
   U.S. Magistrate Judge; 6 to 8 Unknown Government Agents,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-933


   Before King, Graves, and Willett, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51073     Document: 00515593234           Page: 2   Date Filed: 10/07/2020




                                    No. 19-51073


          Plaintiff David Schanzle alleges that on October 24, 2018, federal
   agents searched his property and seized: “every private personal and
   business record, driver license, credit cards, bank records, check books and
   checking records, voting registration card, property tax statements”; “a cell
   phone”; “his life savings,” “between $2 and $3 million dollars in assets,”
   including “gold and silver coins and US currency”; and “all computers,”
   including “eleven computers, two iPads, several external hard drives, CD’s,
   thumb drives.” Am. Compl. ¶¶ 12, 24, 26, 49. He alleges that the agents used
   unreasonable force, humiliated him, and exposed bystanders to toxic fumes
   by drilling into a safe. Am. Compl. ¶ 60–72.
          Schanzle further alleges that he asked the agents for a warrant, and
   they gave him a document that referenced Attachments A and B for
   identification of the persons or property to be searched and seized. Am.
   Compl. ¶¶ 13–14. Schanzle alleges that he requested Attachments A and B
   from the agents on the day of the search, to no avail. Am. Compl. ¶ 16.
   Schanzle alleges that, five days later, he made the same request of the clerk
   of court, who told him that “the affidavit of probable cause was not available
   and was under the seal of the court.” Am. Compl. ¶ 17.
          Schanzle, proceeding pro se, sued the agents, the magistrate judge,
   and the prosecutor (the Government), contending that their conduct violated
   the Fourth and Eighth Amendments and federal statutes. Granting the
   Government’s motion and overruling Schanzle’s objections, the district
   court dismissed Schanzle’s complaint in full. The district court adopted the
   magistrate judge’s conclusion that the Government was entitled to dismissal
   on all claims because: (1) Schanzle did not overcome judicial and
   prosecutorial immunity for the magistrate judge and prosecutor; (2) Schanzle
   did not state a Fourth Amendment claim based on the warrant Attachments,
   the agents’ force, his humiliation, or the toxic fumes; (3) Schanzle did not




                                         2
Case: 19-51073        Document: 00515593234           Page: 3    Date Filed: 10/07/2020




                                       No. 19-51073


   state an Eighth Amendment claim; and (4) Schanzle did not state a statutory
   claim.
            For the same reasons the district court gave, we agree as to (1), judicial
   and prosecutorial immunity; (4), the statutory claims; and the portion of (2)
   concluding that Schanzle fails to state a Fourth Amendment claim based on
   the agents’ force, his humiliation, or the toxic fumes.
            We disagree, however, as to the remainder of (2), the Fourth
   Amendment claim based on the warrant Attachments. This record contains
   inadequate information to support a conclusion that Schanzle fails to state a
   Fourth Amendment claim.
            Finally, we agree with the district court’s conclusion as to (3), that
   Schanzle fails to state an Eighth Amendment claim, but not the district
   court’s reasons.
            We address each in turn.

                                            I
            We review 12(b)(6) rulings de novo, accepting Schanzle’s allegations
   as true, and holding him to “less stringent standards than formal pleadings
   drafted by lawyers.” Bustos v. Martini Club Inc., 599 F.3d 458, 461–62 (5th
   Cir. 2010). His complaint should not be dismissed unless he fails to raise a
   right to relief above the speculative level. Bell Atl. Corp. v. Twombly, 550 U.S.
   544, 559 (2007); see also Fed. R. Civ. P. 12(b)(6).

                                            II
            As to the Fourth Amendment, Schanzle argues that the warrant was
   unconstitutional because he has not received Attachments A and B. The
   Government argues that Schanzle was not entitled to the Attachments at the
   time of the search.




                                            3
Case: 19-51073         Document: 00515593234              Page: 4       Date Filed: 10/07/2020




                                          No. 19-51073


           Our precedents demonstrate that the Fourth Amendment permits a
   warrant to incorporate documents by reference, United States v. Beaumont,
   972 F.2d 553, 561 (5th Cir. 1992); accord United States v. Aguirre, 664 F.3d
   606, 614 (5th Cir. 2011), 1 including sealed documents, United States v.
   Cherna, 184 F.3d 403, 412 (5th Cir. 1999). 2 True, we once stated that
   supporting affidavits must be attached to the warrant to protect “the person
   whose premises are to be searched.” United States v. Haydel, 649 F.2d 1152
   (5th Cir. Unit A July 1981), cert. denied, 455 U.S. 1022 (1982). But our
   subsequent cases have not interpreted this statement as providing occupants
   with a Fourth Amendment right to obtain warrant attachments. See
   Beaumont, 972 F.2d at 561 (permitting incorporation by reference in lieu of
   attachment). 3 In any event, as our sister circuits have concluded, we could
   not recognize such a right after the Supreme Court decided United States v.
   Grubbs, 547 U.S. 90 (2006). 4



           1
            We may consider both civil and criminal cases. See United States v. Allen, 625 F.3d
   830, 838 (5th Cir. 2010) (concluding in a criminal case it was “was incorrect to distinguish”
   a Supreme Court Fourth Amendment case “on the basis of its civil origins”).
           2
              In Cherna, the officer could not attach or serve the warrant’s incorporated
   affidavit “because it had been placed under seal.” Id. We found no Fourth Amendment
   violation on those grounds because, by issuing the warrant and sealing the affidavit, “the
   magistrate judge was essentially assuring [the officer] that the warrant, unattached to the
   affidavit, was sufficient to authorize the search she had requested.” Id.
           3
            See also Aguirre, 664 F.3d at 614 (“In reviewing challenges to particularity we read
   the warrant as a whole, including its accompanying affidavit and attachments.”).
           4
             See United States v. Hurwitz, 459 F.3d 463, 472 (4th Cir. 2006) (“[T]he search
   warrant properly cross-referenced the Attachment which, in turn, supplied the requisite
   particularity to the search warrant, regardless of whether the Attachment accompanied or
   was appended to the search warrant at the time it was executed.”); Baranski v. Fifteen
   Unknown Agents of Bureau of Alcohol, Tobacco & Firearms, 452 F.3d 433, 443 (6th Cir. 2006)
   (failing to provide the occupant with an incorporated affidavit may factor into the
   reasonableness of a search, but cannot “make a warrant-supported search a warrantless
   one”); see also United States v. Pulliam, 748 F.3d 967, 974 (10th Cir. 2014) (similar).




                                                4
Case: 19-51073        Document: 00515593234              Page: 5      Date Filed: 10/07/2020




                                         No. 19-51073


           The Court in Grubbs rejected the Ninth Circuit’s assumption that an
   “executing officer must present the property owner with a copy of the
   warrant before conducting his search.” Id. at 98–99 (“[T]he requirement of
   particular description does not protect an interest in monitoring searches.”).
   Such a requirement would ignore the Founders’ choice not to provide a
   “license to engage the police in a debate over the basis for the warrant,” but
   instead to “interpos[e], ex ante, the ‘deliberate, impartial judgment of a
   judicial officer . . . between the citizen and the police’” and “provid[e], ex
   post, a right to suppress evidence improperly obtained and a cause of action
   for damages.” Grubbs, 547 U.S. at 98–99.
           So, to the extent Schanzle challenges the search because he was not
   contemporaneously provided with the Attachments, the district court
   correctly concluded that he fails to state a Fourth Amendment claim.
           But the complaint does not stop there: Schanzle asserts that he has
   never been able to obtain the Attachments. When he asked to view “the
   affidavit of probable cause,” Schanzle alleges, the clerk of court told him it
   “was not available and under the seal of the court.” Am. Compl. ¶ 17. What
   is more, Schanzle asserts that the Attachments were ordered to be unsealed
   after 30 days. The Government does not describe or provide the
   Attachments, or explain why or whether they remain sealed. 5
           And if one or both Attachments did not exist, that would be a problem.
   The Fourth Amendment limits searches to the particular places where
   evidence of a suspected crime could reasonably be—for instance, if officers


           5
             The Government argues that Schanzle failed to pursue criminal remedies for the
   alleged violations, counseling against recognizing his Bivens claim. The Government
   further argues that Schanzle failed to properly serve his complaint. The district court did
   not address these arguments, so we will not address them. Wise v. Wilkie, 955 F.3d 430, 439
   n.39 (5th Cir. 2020).




                                               5
Case: 19-51073        Document: 00515593234             Page: 6      Date Filed: 10/07/2020




                                        No. 19-51073


   are looking for evidence of speeding or driving with a suspended license, they
   would not reasonably expect to find that by searching inside a vehicle. See
   Arizona v. Gant, 556 U.S. 332, 344 (2009) (license); Knowles v. Iowa, 525 U.S.
   113, 118 (1998) (speeding). Similarly, officers looking for gambling
   paraphernalia would not reasonably expect to find that by viewing films they
   happen upon during their search. Stanley v. Georgia, 394 U.S. 557, 571 (1969)
   (Stewart, J., concurring). 6
           Here, the warrant instructs the reader to “see Attachment A” to
   identify the persons or property the Government asked to search, and to “see
   Attachment B” to identify what the Government expected the search to
   reveal and what persons or property would be seized. Am. Compl. Ex. 1.
   Without Attachment B, then, the warrant does not explain what the
   Government expects to find. 7
           The district court stated that Attachment A was 32 pages and
   “described the property and structures to be searched,” and that
   Attachment B “described the evidence, fruits and instrumentalities to be
   seized during the search.” But de novo review does not allow us to take the
   district court’s word for it, any more than the Government’s.
           On direct review of an order to seal probable cause affidavits (in
   support of IRS search warrants, as here), we have remanded for the district
   court to “articulate its reasons” at “a level of detail that will allow for this
   Court’s review.” United States v. Sealed Search Warrants, 868 F.3d 385, 397–
   98 (5th Cir. 2017). We explained that the district court’s findings,



           6
           Cf. Maryland v. Buie, 494 U.S. 325, 335, (1990) (during protective sweep, it was
   unreasonable for officers to look for hidden people in a running suit).
           7
             Schanzle asserts that Attachment A, included in the record on appeal, was filed
   in his criminal case.




                                              6
Case: 19-51073      Document: 00515593234           Page: 7    Date Filed: 10/07/2020




                                     No. 19-51073


   “conclusory and lack[ing] detail,” left us “unable to discern” whether there
   was an abuse of discretion. Id. at 390, 397.
          Here, likewise, we cannot evaluate the warrant’s Fourth Amendment
   compliance because we do not know what the Attachments say, and they are
   the warrant’s only source of particularity. And Schanzle cannot be expected
   to mount his Fourth Amendment claim (nor could a lawyer) without knowing
   what the Attachments say.
          On this record, a finding that the warrant complies with the Fourth
   Amendment would boil down to trusting the say-so of the Government and
   the district court. This we decline to do. Schanzle’s Fourth Amendment
   claim cannot be dismissed on this record.

                                         III
          In addition, Schanzle complains that the Government violated the
   Eighth Amendment by seizing “between $2 and $3 million dollars in assets”
   without justification. Am. Compl. ¶ 49. The Government argues that
   Schanzle states no Eighth Amendment claim because he relies on authority
   about civil in rem forfeitures, and no civil forfeiture occurred here.
          The district court accepted the Government’s argument, concluding
   that Schanzle failed to state an Eighth Amendment claim because he cited
   the wrong Eighth Amendment case. But that does not move the ball: a pro se
   litigant who states a claim is just as likely to “fail[] to cite proper legal
   authority” as a pro se litigant who does not state a claim. Hall v. Bellmon, 935
   F.2d 1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520–
   21 (1972)). Of course, the court was not obliged to act as Schanzle’s lawyer,
   but it was obliged to evaluate the alleged facts and the claim’s legal standard
   before concluding Schanzle failed to allege facts to state that claim.




                                          7
Case: 19-51073      Document: 00515593234           Page: 8   Date Filed: 10/07/2020




                                     No. 19-51073


          We may, however, affirm “on any basis supported by the record,” R2
   Investments LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005), and Schanzle’s
   complaint reveals a defect in federal jurisdiction.
          To be sure, the Government “may not by exercising its power to seize,
   effect a [d]e facto forfeiture by retaining the property seized indefinitely.”
   United States v. Rodriguez-Aguirre, 264 F.3d 1195, 1212 (10th Cir. 2001)
   (quoting United States v. Premises Known as 608 Taylor Ave., Apt. 302, 584
   F.2d 1297, 1302 (3d Cir. 1978)). Accordingly, “[t]he general rule is that
   seized property, other than contraband, should be returned to its rightful
   owner once the criminal proceedings have terminated.” Cooper v. City of
   Greenwood, 904 F.2d 302, 304 (5th Cir. 1990) (quoting United States v.
   Farrell, 606 F.2d 1341, 1343 (D.C. Cir. 1979)).
          In the event that the Government does not return the seized property,
   however, the Eighth Amendment “limits the government’s power to extract
   payments, whether in cash or in kind, ‘as punishment for some offense’” by
   prohibiting “excessive fines.” Timbs v. Indiana, 139 S. Ct. 682, 687 (2019).
   The Excessive Fines Clause restricts the Government’s power to obtain
   ownership of seized property, which generally occurs through civil forfeiture
   proceedings (in rem proceedings against the assets themselves) and criminal
   forfeiture proceedings (proceedings against the owner of the assets). See
   Timbs, 139 S. Ct. at 686, 690; United States v. Bajakajian, 524 U.S. 321, 331–
   32 (1998). Federal statutes also govern the Government’s forfeiture powers.
   E.g., 18 U.S.C. § 981 (civil); id. § 982 (criminal).
          But “[a] ripe controversy is a necessary component of subject matter
   jurisdiction,” to prevent federal courts from making “premature or
   speculative” decisions. Lower Colo. River Auth. v. Papalote Creek II, L.L.C.,
   858 F.3d 916, 922, 923 (5th Cir. 2017) (quoting Shields v. Norton, 289 F.3d
   832, 835 (5th Cir. 2002)). “We may raise ripeness sua sponte . . . .” Rosedale




                                          8
Case: 19-51073      Document: 00515593234            Page: 9   Date Filed: 10/07/2020




                                      No. 19-51073


   Missionary Baptist Church v. New Orleans City, 641 F.3d 86, 90–91 (5th Cir.
   2011). And challenges under the Excessive Fines Clause are not ripe before a
   “final forfeiture order or judgment has been entered.” United States v.
   Blackman, 746 F.3d 137, 144 (4th Cir. 2014); accord United States v. Covey,
   232 F.3d 641, 646 (8th Cir. 2000); Cheffer v. Reno, 55 F.3d 1517, 1523 (11th
   Cir. 1995).
          Schanzle alleges that the agents took and kept “between $2 and $3
   million dollars in assets” without any connection to illegal activity. Am.
   Compl. ¶¶ 49–50, 83–89. But Schanzle alleges no facts, in his complaint or
   elsewhere in the record, that would show that the Government held
   Schanzle’s seized property according to the entry of a final forfeiture order
   or judgment. Therefore, his Eighth Amendment claim is not ripe, depriving
   the federal courts of jurisdiction to consider it.
                                               ***
          We AFFIRM dismissal of Schanzle’s statutory claims; his Fourth
   Amendment claims based on the agents’ force, his humiliation, and the safe’s
   fumes; his claims barred by judicial and prosecutorial immunity; and his
   Eighth Amendment claim. We VACATE dismissal of his Fourth
   Amendment claim based on the warrant Attachments. We REMAND for
   proceedings consistent with this opinion.




                                           9